
	
		III
		112th CONGRESS
		1st Session
		S. RES. 28
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Wyden (for himself,
			 Mr. Grassley, Mrs. McCaskill, Mr. Brown
			 of Ohio, Mr. Bingaman,
			 Mr. Inhofe, Mrs. Murray, Mrs.
			 Shaheen, Mr. Udall of
			 Colorado, Mr. Whitehouse,
			 Ms. Klobuchar, Ms. Collins, Mr.
			 Durbin, Mrs. Gillibrand,
			 Mr. Tester, Mr.
			 Johanns, Mr. Merkley,
			 Mr. Begich, and Mr. Manchin) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		To establish as a standing order of the Senate that a
		  Senator publicly disclose a notice of intent to objecting to any measure or
		  matter.
	
	
		1.Eliminating secret Senate
			 holds
			(a)In
			 general
				(1)Covered
			 requestThis standing order shall apply to a notice of intent to
			 object to the following covered requests:
					(A)A unanimous
			 consent request to proceed to a bill, resolution, joint resolution, concurrent
			 resolution, conference report, or amendment between the Houses.
					(B)A unanimous
			 consent request to pass a bill or joint resolution or adopt a resolution,
			 concurrent resolution, conference report, or the disposition of an amendment
			 between the Houses.
					(C)A unanimous
			 consent request for disposition of a nomination.
					(2)Recognition of
			 notice of intentThe majority and minority leaders of the Senate
			 or their designees shall recognize a notice of intent to object to a covered
			 request of a Senator who is a member of their caucus if the Senator—
					(A)submits the
			 notice of intent to object in writing to the appropriate leader and grants in
			 the notice of intent to object permission for the leader or designee to object
			 in the Senator's name; and
					(B)not later than 2
			 session days after submitting the notice of intent to object to the appropriate
			 leader, submits a copy of the notice of intent to object to the Congressional
			 Record and to the Legislative Clerk for inclusion in the applicable calendar
			 section described in subsection (b).
					(3)Form of
			 noticeTo be recognized by the appropriate leader a Senator shall
			 submit the following notice of intent to object:
					I,
			 Senator ___, intend to object to ___, dated ___. I will submit a copy of this
			 notice to the Legislative Clerk and the Congressional Record within 2 session
			 days and I give my permission to the objecting Senator to object in my
			 name.. The first blank shall be filled with the name of the Senator,
			 the second blank shall be filled with the name of the covered request, the name
			 of the measure or matter and, if applicable, the calendar number, and the third
			 blank shall be filled with the date that the notice of intent to object is
			 submitted.
					(4)Notices on the
			 Senate floorThe requirement to submit a notice of intent to
			 object to the Legislative Clerk and the Congressional Record shall not apply in
			 the event a Senator objects on the floor of the Senate and states the
			 following:
				I object
			 to ___, on behalf of Senator ___.
				(b)Calendar
				(1)ObjectionUpon
			 receiving the submission under subsection (a)(2)(B), the Legislative Clerk
			 shall add the information from the notice of intent to object to the applicable
			 Calendar section entitled `Notices of Intent to Object to Proceeding' created
			 by Public Law 110-81. Each section shall include the name of each Senator
			 filing a notice under subsection (a)(2)(B), the measure or matter covered by
			 the calendar to which the notice of intent to object relates, and the date the
			 notice of intent to object was filed.
				(2)Objection on
			 behalfIn the case of an objection made under subsection (a)(4),
			 not later than 2 session days after the objection is made on the floor, the
			 Legislative Clerk shall add the information from such objection to the
			 applicable Calendar section entitled Notices of Intent to Object to
			 Proceeding created by Public Law 110–81. Each section shall include the
			 name of the Senator on whose behalf the objection was made, the measure or
			 matter objected to, and the date the objection was made on the floor.
				(c)RemovalA
			 Senator may have a notice of intent to object relating to that Senator removed
			 from a calendar to which it was added under subsection (b) by submitting to the
			 Legislative Clerk the following notice:
				I,
			 Senator ___, do not object to ___, dated ___. The first blank shall be
			 filled with the name of the Senator, the second blank shall be filled with the
			 name of the covered request, the name of the measure or matter and, if
			 applicable, the calendar number, and the third blank shall be filled with the
			 date of the submission to the Legislative Clerk under this subsection.
				(d)Objecting on
			 behalf of a memberExcept with respect to objections made under
			 subsection (a)(4), if a Senator who has notified his or her leader of an intent
			 to object to a covered request fails to submit a notice of intent to object
			 under subsection (a)(2)(B) within 2 session days following an objection to a
			 covered request by the leader or his or her designee on that Senator's behalf,
			 the Legislative Clerk shall list the Senator who made the objection to the
			 covered request in the applicable Notice of Intent to Object to
			 Proceeding calendar section.
			
